         Case
       Case   1:17-cr-00232-EGS Document
            1:08-cr-00231-EGS    Document324
                                          228-5 Filed
                                                 Filed04/01/2009
                                                       06/17/20 Page 1 of
                                                                  Page    4 5
                                                                       1 of




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA               )
                                       )
        V.                             )
                                       ) No. 08-231 (EGS)
THEODORE F. STEVENS,                   )
                                       )
                Defendant.             )

             MOTION OF THE UNITED STATES TO SET ASIDE THE VERDICT
                  AND DISMISS THE INDICTMENT WITH PREJUDICE

        In February 2009, the Acting Assistant Attorney General for the Criminal Division

appointed undersigned counsel to conduct the post-trial litigation in this matter. In preparing to

respond to defendant Theodore Stevens' various motions and in preparation for a possible

evidentiary hearing, undersigned counsel began collecting and reviewing documents and

interviewing potential witnesses. As the Court is aware, the Government has voluntaril

provided to the defense documents and summaries of witness interviews.

       The Government recently discovered that a witness interview of Bill Allen took place on

April 15, 2008. While no memorandum of interview or agent notes exist for this interview, notes

taken by two prosecutors who participated in the April 15 interview reflect that Bill Allen was

asked about a note dated October 6, 2002, that was sent from the defendant to Bill Allen. The

note was introduced at trial as Government Exhibit 495 and was referred to as the "Torricelli

note." The notes of the April 15 interview indicate that Bill Allen said, among other things, in

substance and in part, that he (Bill Allen) did not recall talking to Bob Persons regarding giving a

bill to the defendant. This statement by Allen during the April 15 interview was inconsistent

with Allen's recollection at trial, where he described a conversation with Persons about the
          Case
        Case   1:17-cr-00232-EGS Document
             1:08-cr-00231-EGS    Document324
                                           228-5 Filed
                                                  Filed04/01/2009
                                                        06/17/20 Page 2 of
                                                                   Page    4 5
                                                                        2 of




Torricelli note. Iii addition, the April 15 interview notes indicate that Allen estimated that if his

workers had performed efficiently, the fair market value of the work his corporation performed

on defendant's Girdwood chalet would have been $80,000. Upon the discovery of the interview

notes last week, the Government immediately provided a copy to defense counsel.

        Defendant Stevens was not informed prior to or during trial of the statements by Bill

Allen on April 15, 2008. This information could have been used by the defendant to cross-

examine Bill Allen and in arguments to the jury. The Government also acknowledges that the

Government's Opposition to Defendant's Motion for a New Trial provided an account of the

Government's interviews of Bill Allen that is inaccurate. See Opposition at 42-43 (Dkt. No.

269).

        Given the facts of this particular case, the Government believes that granting a new trial

is in the interest ofjustice. See Fed. R. Crim. P. 33(a). The Government has further determined

that, based on the totality of circumstances and in the interest ofjustice, it will not seek a new



verdict and dismiss the indictment with prejudice.

        Further, as the Court is aware, certain matters in this case previously have been referred

to the Office of Professional Responsibility of the Department of Justice. The Government has

supplemented the referral to include the facts concerning the April 1 5th Bill Allen interview.

Once the inquiry into this matter is completed by the Office of Professional Responsibility, the

Government will share the findings of that inquiry with the Court.




                                                  2
  Case
Case   1:17-cr-00232-EGS Document
     1:08-cr-00231-EGS    Document324
                                   228-5 Filed
                                          Filed04/01/2009
                                                06/17/20 Page 3 of
                                                           Page    4 5
                                                                3 of




                         Respectfully submitted,




                         PAULM. O'BRIEN
                         Chief, Narcotic and Dangerous Drug Section
                         Criminal Division
                         U.S. Department of Justice
                         1400 New York Ave. NW
                         Washington, D.C. 20530
                         Tel: 202-514-0169
                         Fax: 202-514-6112




                         WILLIAMJ. STUCKWISCH (Bar No. 457278)
                         Senior Trial Attorney, Fraud Section




                                   3
        Case
      Case   1:17-cr-00232-EGS Document
           1:08-cr-00231-EGS    Document324
                                         228-5 Filed
                                                Filed04/01/2009
                                                      06/17/20 Page 4 of
                                                                 Page    4 5
                                                                      4 of




                                 CERTIFICATE OF SERVICE

     I hereby certify that on this 1St day of April, 2009, I caused a copy of the foregoing
"MOTION OF THE UNITED STATES TO SET ASIDE THE VERDICT AND DISMISS THE
INDICTMENT WITH PREJUDICE" to be delivered electronically to the following:

Brendan V. Sullivan, Jr., Esq.
RobertM. Cary, Esq.
Williams & Connolly LLP
725 Twelfth Street, N.W.
Washington, D.C. 20005
                                                                    7
                                                            ••


                                                  Paul M. O'Brien




                                             4
